DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder US 4,183,722.
Regarding claims 1-2, and 5-7, Roeder discloses:
1. A jet pump (see e.g. jet pump in the title, and jet pump 10 in the figures) comprising:
a housing (barrel 45),

a wellbore fluid (see produced fluid “The power fluid exits from the nozzle and enters the inlet of the venturi causing produced fluid to be pulled into the throat entrance.” in the abstract and see entrained fluid 76 in Fig 5),
a mixing chamber (57),
wherein the power fluid and the wellbore fluid combine into a mixed fluid (see “The
mixed fluids continue to flow through the throat and about the deflector and out of the venture as the fluids are forced to continue through the pump and then to the surface of the earth. ” in the abstract),
an expansion chamber (see 58 downward to 59 in fig 5),
a splitter chamber (see annotated Fig 5 herein wherein the splitter chamber is the portion of 60 from 59 downward to the bottom of the splitter as indicated by the dotted line in annotated Fig 5 herein) configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber (the splitter chamber as defined immediately above is configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber as shown in annotated Fig 5 herein);
a splitter (see deflector 61 from the tip to the dotted line in annotated Fig 5 herein);
wherein the splitter forms the mixed fluid into at least a first and second stream (see the two streams corresponding to the two ports 63 in Figs 2 and 5).

5. The jet pump of claim 1 wherein, the splitter is a cone (61 from the tip to the dotted line in annotated Fig 5 herein is a cone).
6.    (Currently Amended) The jet pump of claim 1 wherein, the splitter (61 from the tip to the dotted line in annotated Fig 5 herein) is in the splitter chamber (See annotated Fig 5 herein wherein the splitter is in the splitter chamber. It is noted that the claim does not require the entire splitter to be in the splitter chamber), wherein the splitter chamber allows further expansion of the mixed fluid (see Fig 5 wherein the splitter chamber allows further expansion of the mixed fluid exiting at 59).
7.    (Currently Amended) The jet pump of claim 6 wherein, the splitter chamber has an inlet (at 59) and an outlet (at dotted line in annotated Fig 5 herein) wherein the inlet has a smaller area than the outlet (see annotated Fig 5 herein wherein the area of the mixed fluid at 59 is less than the area of the mixed fluid at the dotted line in annotated Fig 5 herein).


    PNG
    media_image1.png
    1210
    585
    media_image1.png
    Greyscale

Claim(s) 1-3, 6-7, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman US 5,083,609.
Regarding claims 1-3, and 5-7, in Figs 1-2, Coleman discloses:
1.    (Previously Presented) A jet pump (see e.g. the title) comprising:
a housing (see annotated Fig 2 herein),
a power fluid (see annotated Fig 2 herein), 
a wellbore fluid (see annotated Fig 2 herein), 
a mixing chamber (see annotated Fig 2 herein),
wherein the power fluid and the wellbore fluid combine into a mixed fluid (see annotated Fig 2 herein),
an expansion chamber (54),
a splitter chamber (see annotated Fig 2 herein) configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber (see Fig 2),
a splitter (58),
wherein the splitter forms the mixed fluid into at least a first and second stream (see the close up portion of annotated Fig 1 and annotated Fig 2 herein wherein there are a total of 4 ports spaced 90 degrees apart and thus 4 streams).



    PNG
    media_image2.png
    768
    582
    media_image2.png
    Greyscale


Close up of portion of Fig 1 of Coleman showing 3 ports 90 degrees apart

    PNG
    media_image3.png
    1206
    626
    media_image3.png
    Greyscale



2.    (Previously Presented) The jet pump of claim 1 wherein, the splitter forms the first and second streams into approximately symmetric streams (4 ports in annotated Figs 1-2 herein means 4 approximately symmetric streams).
3.    (Original) The jet pump of claim 1 wherein, the at least first and second streams are directed towards at least two ports in an exterior of the housing (see annotated Figs 1-2 herein).
6.    (Currently Amended) The jet pump of claim 1 wherein, the splitter is in the splitter chamber (see annotated Fig 2 herein), wherein the splitter chamber allows further expansion of the mixed fluid (see annotated Fig 2).
7.    (Currently Amended) The jet pump of claim 6 wherein, the splitter chamber has an inlet (see inlet in annotated Fig 2 herein) and an outlet (ports in annotated Figs 1-2 herein) wherein the inlet has a smaller area than the outlet (see annotated Fig 2 wherein the port is at least as wide as the inlet and the port is much longer than the inlet meaning the port has a greater areas than the inlet and there are a total of 4 ports).
14.    (Previously Presented) A jet pump comprising:
a housing (see annotated Fig 2 herein),
a power fluid (see annotated Fig 2 herein), 
a wellbore fluid (see annotated Fig 2 herein), 
a venturi (49), 

a first expansion chamber (54),
a second expansion chamber (see splitter chamber in annotated Fig 2 herein) configured to prevent pressure reduction of the mixed fluid throughout the second expansion chamber (see annotated Fig 2 herein wherein the splitter chamber is configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber),
at least two ports (see ports in annotated Figs 1-2 herein) allowing the mixed fluid to exit the second expansion chamber (see annotated Fig 2 herein),
wherein the at least two ports have a combined exit area equal to or greater than an exit area of the first expansion chamber (see annotated Fig 2 herein wherein the port is at least as wide as the inlet and the port is much longer than the inlet meaning each port has a greater area than the inlet and there are a total of 4 ports).
15.    (Previously Presented) The jet pump of claim 14 further comprising a splitter (58) located within the second expansion chamber.
16.    (Original) The jet pump of claim 15 wherein, the splitter forms the mixed fluid into at least two approximately symmetric streams (forms four approximately symmetric streams corresponding to the 4 ports in annotated Figs 1-2 herein).
19.    (Original) The jet pump of claim 16 wherein, the at least two approximately symmetric streams are directed towards the at least two ports in an exterior of the housing (see annotated Figs 1-2 herein).




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Coleman US 5,083,609 or, in the alternative, under 35 U.S.C. 103 as obvious over Coleman US 5,083,609 in view of Harrell US 6,685,439.
Regarding claim 5 and 17, Coleman discloses wherein, the splitter is a cone (see Fig 2 wherein Coleman discloses a curved cone). To the extent that the claimed cone does not include a curved cone, the examiner turns to Harrell.
Harrell discloses a regular cone (see e.g. Fig 4B).
Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the cone shape of Harrell for the cone shape of Coleman to gain the benefit of changing the deflection angle of the fluid exiting the ports wherein such a simple substitution has been held obvious [see MPEP 2143 I. (B) Simple substitution of one known element (the known regular cone shape of splitter of Harrell) for another (the curved cone shape splitter of Coleman) to obtain predictable results (changing the deflection angle of the mixed fluid through the ports].


Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive.

Applicant argues:
 	The examiner states that the claim 1 limitation, “a splitter chamber configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber” is disclosed by figure 5 in Roeder. The applicant thanks the examiner for providing the annotations to Roeder’s figure 5 noting the limits of the splitter chamber as the examiner views it. However, applicant disagrees as to the extent of the splitter chamber. Applicant believes that the splitter chamber has an upper end at 59, the end of the expansion chamber, and extends downwards to the opening 63 where the fluid is re-directed into the interior passageway 64. However, even if the splitter chamber terminates at the dotted line in the example previously supplied by the examiner in the office communication of March 10, 2021 Roeder’s splitter chamber would not meet the limitation “configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber” in applicant’s claim 1. The splitter chamber’s exterior wall 62 appears to have a uniform cross- section such that the walls of the chamber 60 appear to be parallel. In the interior of the chamber 60 is the deflector 61 which has a lower end having some width and tapers to a point at the upper end. As the deflector has a larger cross-section at the lower end of the chamber and a lesser cross-section at the upper end. The result of pacing the deflector having a varying cross-section in a chamber with a uniform cross-section is a chamber that has a larger cross-section at the upper end and a smaller cross-section at the lower end. Fluid enters the chamber at some velocity at the top of Roeder’s splitter chamber. As the fluid moves lower into a section of the splitter chamber having a smaller cross-sectional area the velocity of the fluid increases. As the velocity of the fluid increases the pressure is reduced. Roeder’s splitter chamber reduces the pressure of the fluid in splitter chamber and does not “prevent pressure reduction of the mixed fluid throughout the splitter chamber” as is claimed in applicant’s claim 1.
Roeder fails to teach, show, or suggest a splitter chamber configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber as is claimed in applicant’s independent claim 1. Therefore, the withdrawal of the rejection and allowance of claim 1 as well as claims 2, 3, and 5 — 7 which depend from independents claim 1 is respectfully requested. 

 	Examiner’s answer:
 	As shown in annotated Fig 2 below, if the diverging throat 58 is projected with projection lines as shown, it is easily seen that there would be no pressure drop because the splitter chamber allows extra room for expansion of the fluid flow radially outside these projection lines which would cause a pressure increase of the fluid. As evidenced by Kratz, expansion of fluid flow causes a pressure increase [see section 13 starting on the bottom of page 27 wherein an expansion of cross sectional area produces an increase of static pressure and thus the splitter chamber of Roeder would be configured to increase the pressure in the splitter chamber, and see the pressure increase indicated in Fig 14(a) after an expansion of cross sectional area]. Therefore, due to the additional space radially outside the projection lines in annotated Fig 2 below, the splitter chamber of Roeder would be configured to cause a pressure increase in the fluid throughout the splitter chamber which meets the limitations of “configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber”. 
 	Moreover, in applicant’s Figs 3 applicant discloses two ports (256, 258) aligned with a cone shaped splitter 222 wherein the two ports are 180 degrees apart. This is confirmed in Fig 4 showing the two ports (354, 358). However, applicant does not disclose what happens to the flowing fluid at locations 90 degrees (90 degrees rotation around the axis of the cone) from the ports 256, 258 and 354, 358. Fluid flowing in an axially downward direction and incident at locations 90 degrees from the ports would be required to somehow be abruptly steered to a location 90 degrees from the incident location and then steered outward through one of the ports 256, 258 or 354, 358. The examiner note that this steering of the flow with multiple changes of direction and the associated turbulence there from could, at locations in the splitter chamber, cause localized pressure decreases within the splitter chamber. Thus, since Roeder discloses a splitter chamber which is configured to cause a pressure increase of the flowing fluid throughout the splitter chamber due to an increased cross sectional area, Roeder discloses a splitter chamber configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber at least as much as the splitter chamber applicant has disclosed.

    PNG
    media_image4.png
    1115
    647
    media_image4.png
    Greyscale


 	The examiner states that the claim 1 limitation, “a splitter chamber configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber” is disclosed by figure 2 in Coleman. The applicant again thanks the examiner for providing the annotations to Coleman’s figure 2 noting the analogous portions of Coleman’s jet pump to applicant’s claims as the examiner views it. However, applicant disagrees with portions of the examiner’s characterization of Coleman’s jet pump. In particular, Coleman tells us that the diffuser passage 54 terminates at the ports 56 where the fluid exits the diffuser passage 54. The ports 56 extend all the way up to the lower limit of the diffuser passage 54 leaving no room for a chamber, splitter or otherwise.Coleman, Col 3, Ins 47 — 49. Coleman makes no provision for a splitter chamber or second expansion chamber.  
 	Coleman fails to teach, show, or suggest a splitter chamber or a second expansion chamber as required in applicant’s independent claims! and 14. Therefore, the withdrawal of the rejection and allowance of claim 1 as well as claims 2, 3, and 5 — 7 which depend from independent claim 1 and claims 15 — 17 and 19 which depend from independent claim 14 is respectfully requested.

 Examiner’s answer:
 As shown in applicant’s Fig 3 below, applicant’s splitter chamber 220 is an area above the splitter 222 that aligns laterally with the outlet ports 256 and 258 formed in the housing. Applicant’s splitter chamber is located below the diffuser 212. Likewise, as shown in Fig 2 of Coleman above, Coleman discloses an area above a splitter that aligns laterally with outlet ports formed in the housing. Coleman’s splitter chamber is located below the diffuser 54. Therefore, Coleman discloses a splitter chamber in the same manner as applicant’s own splitter chamber. 
Additionally, applicant’s arguments appear to be based on the notion that a splitter chamber cannot have any ports aligned laterally with the splitter chamber or else it cannot be considered a chamber, splitter or otherwise. Since applicant’s Fig 3, shows the ports 256 and 258 are aligned laterally with the splitter chamber 220, then one wonders how is applicant’s own splitter chamber is considered a chamber, splitter or otherwise?  
There is no limitation in the claims that limits the splitter chamber in any manner. Applicant appears to be reading limitations into the claim which are not claimed such as the location of the outlet ports relative to the splitter or splitter chamber. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the location of ports relative to the splitter or splitter chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If applicant wishes the claims to be read with specific limitations regarding the splitter chamber, applicant should add those specific limitations to the claims.
  
 

 	
    PNG
    media_image5.png
    762
    675
    media_image5.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.

/Thomas Fink/             Examiner, Art Unit 3746                                                                                                                                                                                           /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746